DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
 
Response to Amendment
The amendment filed August 25, 2021 has been entered. Claims 11-13 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejections previously set forth in the Non-Final Office Action mailed May 25, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinomiya (US 2011/0066721 A1; hereinafter Shinomiya).
With respect to claims 11 and 13:
Shinomiya teaches An image forming apparatus collaborating with a server on a management of license information for a plurality of applications available in the image forming apparatus, the image forming apparatus comprising: (See at least Shinomiya: Abstract; paragraph(s) [0114] & [0052])
a scanner; (See at least Shinomiya: Abstract; paragraph(s) [0035])
a storage configured to store a device license information table for managing the license information and an inquiry flag of respective applications installed in the image forming apparatus, wherein the plurality of applications includes an application related to the scanner; (By disclosing, the image processing apparatus includes a storage unit that stores therein a license file containing an expiration date of the license of the application and a class of the license (inquiry flag). In addition, a license management DE (database) 315 (device license information table) is provided. See at least Shinomiya: Abstract; paragraph(s) [0010]-[012], [0051] & [0076])
a memory storing instructions; and (See at least Shinomiya: Abstract; paragraph(s) [0012] & [0086])
a processor that, upon execution of the stored instructions, configures the image forming apparatus to: (See at least Shinomiya: Abstract; paragraph(s) [0180])
A method for an image forming apparatus collaborating with a server on a management of license information for a plurality of applications available in the image forming apparatus, wherein the image forming apparatus includes a scanner and a storage configured to store a device license information table for managing the license information and an inquiry flag of respective applications installed in the image forming apparatus, wherein the plurality of applications includes an application related to the scanner, the method comprising: (As stated above, see at least Shinomiya: Abstract; paragraph(s) [0114], [0051]-[0052], [0035], [0010]-[012], [0086] & [0180])
receive, from the server, an application file and a license for an application included in the application file; (By disclosing, a sales package (application file)which is received from the application download server 400. In addition, the MFP 100 that has received the product key from the sales server 500 requests a license file from the activation server unit 310 of the license management server 300. See at least Shinomiya: Abstract; paragraph(s) [0075] & [0052])
install the application based on the application file and the license; (By disclosing, the license file is a file containing license information about a sales package that is allowed to be installed in the MFP 100. See at least Shinomiya: Abstract; paragraph(s) [0052])
add information of the installed application to the device license information table, wherein, in the device license information table, the inquiry flag of the installed application is enabled; (By disclosing, the image processing apparatus including a storage unit that stores therein a license file containing an expiration date of the license of the application and a class of the license; a detecting unit that acquires the expiration date from the license file and detects whether the expiration date has passed; a class identifying unit that identifies a class of the license (enabled) whose expiration date is detected as having passed, based on the license file. In addition, the license management DB 315 (device license information table) stores therein a license of a sales package. See at least Shinomiya: Abstract; paragraph(s) [0010]-[012], [0051], [0062]-[0063] & [0076])
transmit a license authentication request to the server based on a license authentication timing managed as the license information in the device license information table, wherein the license authentication request corresponds to one or more applications for which the inquiry flag has been enabled; (By disclosing, a license update request can automatically be performed at the timing. In addition, a license file contains an expiration date of the license of the application and a class of the license (inquiry flag). Furthermore, the class identifying unit 134 identifies a class of a license based on the determines whether the identified type corresponds to the official license class or the trial version license class. See at least Shinomiya: Abstract; paragraph(s) [0005]-[0007], [0010]-[0011] & [0114])
update the license information of the one or more applications in the device license information table based on new license data obtained as a response to the license authentication request, wherein, in a case where a status indicating that no inquiry is required is set in a response of an application included in the one or more applications, the inquiry flag for the application in the device license information table is updated from enabled to disabled, and (By disclosing, when the license is detected as being expired and is identified to be the official license (timing and class), the update-process determining unit 135 determines to employ the method of updating the license with normal input of a product key. In addition, when it is not confirmed that the user has completed the update procedure (status indicating that no inquiry is required), the update-process determining unit 235 updates the official license to the trial version license. See at least Shinomiya: Abstract; paragraph(s) [0114]-[0115] & [0143]-[0147])
stop a transmission of the license authentication request corresponding to the application that the inquiry flag has been disabled, based on the license authentication timing. (By disclosing, it is possible to automatically extend the trial period of the trial version license (the inquiry flag has been disabled) for three months. That is, the transmission of the license authentication request is stopped. See at least Shinomiya: Abstract; paragraph(s) [0157])
With respect to claim 12:
Shinomiya and Li teach The image forming apparatus according to Claim 11, as stated above.
Shinomiya further teaches wherein, as the update of the license information based on the new license data, a usage period of an application corresponding to the new license data is updated in such a way as to be extended continuously from a usage period before the update. (By disclosing, even when a user of an official license leaves the update procedure unprocessed while the user requests continuous use of the license, it is possible to allow for continuous use of the license by automatically changing the license to the trial version license as tentative measures. That is, when the user has processed the update procedure, the continuous use of the license will be obvious. See at least Shinomiya: paragraph(s) [0157] & [0159])

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Shinomiya fails to disclose at least that an inquiry flag for the application in the device license information table is updated from enabled to disabled in a case where a status indicating that no inquiry is required is set in a response of an application included in the one or more applications, it is noted that Shinomiya teaches that the license file contains an expiration date of the license of the application and a class (inquiry flag) of the license, and that the license update request can automatically be performed if the class is the official version of the application. (See at least Shinomiya: paragraph(s) [0005]-[0006], [0010]-[0011] & [0114])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US9594884B2) teaches licensing an application for a device, including requesting renewed license.
Osada (US20060200420A1) teaches license management apparatus, control method therefor, and program for implementing the control method.
Ito (US20060021012A1) teaches image forming apparatus, license managing method for applications executed by image forming apparatus, program for implementing the method, and storage medium storing the program.
Ono (US20140082609A1) teaches information processing system, device, and information processing method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLAY C LEE/Examiner, Art Unit 3685